         Case 2:19-cv-01246-SU          Document 28       Filed 04/29/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 ADAM STELTZ,

                Petitioner,                                           Case No. 2:19-cv-01246-SU

                    v.
                                                                         OPINION AND ORDER
 BRAD CAIN,

                Respondent.



MOSMAN, J.,

        On April 13, 2020, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (“F&R) [ECF 20], recommending that I dismiss with prejudice Petitioner

Adam Steltz’s Petition for Writ of Habeas Corpus [ECF 2]. Petitioner filed objections [ECF 22]

to which Respondent responded [ECF 27].

                                      LEGAL STANDARD

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See



1   –   OPINION AND ORDER
          Case 2:19-cv-01246-SU          Document 28        Filed 04/29/20     Page 2 of 2




Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                          CONCLUSION

        Upon review of the F&R, I agree with Judge Sullivan’s analysis and conclusions.

Therefore, I ADOPT her F&R [20] in full. I DISMISS with prejudice Petitioner’s Petition for

Writ of Habeas Corpus [2]. Because Petitioner has not made a substantial showing of a denial of

a constitutional right, I decline to issue a certificate of appealability. 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.

                   29 day of April, 2020.
        DATED this ____



                                                       __________________________________
                                                       MICHAEL W. MOSMAN
                                                       United States District Judge




2   –   OPINION AND ORDER
